Citation Nr: 0429266	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-06 415	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

What evaluation is warranted from November 1, 1999, for 
bilateral hearing loss?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran has verified active duty from April 1975 to 
October 1980.  The veteran also had a subsequent period of 
unverified service dated from July 1989 to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
bilateral hearing loss and assigned a non compensable rating 
effective from November 1, 1999.  The veteran thereafter 
moved to California and his claims file was transferred to 
the RO in San Diego.  In July 2004, the veteran testified at 
a hearing before the undersigned sitting at the RO.

The Board notes that the veteran perfected an appeal as to 
two other claims that were denied in the February 2001 rating 
decision, entitlement to service connection for a right wrist 
disability and entitlement to a compensable evaluation for a 
lumbosacral strain with disc disease.  In an October 2003 
rating decision, the RO granted entitlement to service 
connection for degenerative changes of the right distal ulnar 
joint, as well as a 10 percent evaluation for the lumbosacral 
strain with disc disease.  In a November 2003 statement in 
support of claim, the appellant withdrew the claim of 
entitlement to a higher evaluation for a low back disorder.  
Therefore, these issues are no longer in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993); 38 C.F.R. § 20.204(b) 
(2003) (a substantive appeal may be withdrawn at any time 
before the Board promulgates a decision).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to this issue.  Hence, 
the Board has restyled this rating question accordingly.  

FINDING OF FACT

Since November 1, 1999, audiometric test results obtained 
during examinations by VA audiologist correspond to a numeric 
designation of no greater than I for each ear.  


CONCLUSION OF LAW

Since November 1, 1999, the veteran has not met the criteria 
for a compensable evaluation for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Table VI, Table VIA, Table VII, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In an April 2003 letter, VA 
notified the claimant that he was responsible to support his 
claim with appropriate evidence showing that his hearing loss 
had worsened.   He was also informed that VA would attempt to 
obtain all relevant evidence in the custody of any VA or 
private facility he identified.  He was advised that it was 
his responsibility to either send medical treatment records 
from any private physicians regarding treatment for his 
hearing loss, or to provide a properly executed release so 
that VA could request the records for him.  The record also 
shows that the veteran was first advised of the VCAA in the 
March 2002 statement of the case.  He was also notified in 
that statement of the case what clinical findings were 
necessary for obtaining a compensable rating for his 
bilateral hearing loss.  Therefore, the Board finds that the 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the veteran on 
numerous occasions if there was any information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  See VA letters dated in June 2002 
and April 2003.  If the evidence was held by private 
physicians, the veteran was to provide authorizations so that 
the RO could obtain that evidence.  Id.  Thereafter, the 
veteran did not identify the location of any postservice 
treatment records for hearing loss nor authorizations for the 
RO to obtain hearing loss treatment records, if any, from 
private health care provider.  Indeed, the veteran testified 
at his July 2004 personal hearing that he had not received 
any private or VA medical treatment for his hearing loss 
since he separated from military service, except for the 
three VA audiological examinations.  In this regard, the 
Board notes that the record includes the results from a 
number of VA examinations for the express purpose of 
determining the severity of his bilateral hearing loss, the 
most recent of which were conducted in March 2000, May 2003, 
and April 2004.

The record shows that the appellant was advised of what 
evidence VA had requested.  He was notified in the April 2003 
letter as well as in the statement and supplemental statement 
of the case of what evidence had been received.  Accordingly, 
the Board finds that all available and identified medical 
records have been obtained and there is no indication that 
any pertinent evidence was not received.  Therefore, the duty 
to notify the appellant of any inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled.

The record reveals no evidence of any harm to the veteran 
because VA failed to provide an adequate VCAA notice until 
after the February 2001 rating decision.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, the 
veteran was given numerous opportunities to submit evidence 
after the RO notified him of what evidence was necessary to 
substantiate his claim, the RO ordered a VA examination after 
issuance of the April 2003 VCAA letter, and the appellant 
testified at a July 2004 hearing before the undersigned 
following issuance of that same letter.  Further, after being 
notified of the Court's holding in Pelegrini, the appellant 
in July 2004 waived his right to receive notice prior to an 
adverse rating decision.  Hence, the appellant was not 
prejudiced by VA's failure to issue the VCAA letter until 
after the rating decision.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2002).  

Under the law and regulations that have been in effect since 
before the veteran filed his claim for a higher evaluation in 
February 2000, the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the veteran's case, audiometric testing conducted at the 
March 2000 VA examination showed puretone thresholds of 20, 
25, 60, and 70 decibels in the right ear and puretone 
thresholds of 20, 25, 55, and 55 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 44 decibels for the right ear and 39 decibels for the 
left.  Speech recognition ability was 96 percent in the right 
ear and 94 percent in the left ear.  

Thereafter, audiometric testing conducted by VA in May 2003 
indicated puretone thresholds of 25, 20, 65, and 75 decibels 
in the right ear and puretone thresholds of 25, 20, 55, and 
50 decibels in the left ear, at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The averages were 46 decibels for the 
right ear and 40 decibels for the left.  Speech recognition 
ability was 96 percent bilaterally.  

Audiometric testing conducted at the April 2004 VA 
examination showed puretone thresholds of 20, 20, 65, and 75 
decibels in the right ear and puretone thresholds of 25, 20, 
55, and 60 decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz, respectively.  The averages were 45 decibels for 
the right ear and 40 decibels for the left ear.  Speech 
recognition ability was 96 percent in the right ear and 100 
percent in the left ear.  

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, with the veteran's right and 
left ear hearing losses, at their worse, being assigned a 
numeric designation of I for each ear.  These test scores 
result in the appellant's bilateral hearing loss being rated 
as non compensably disabling under Diagnostic Code 6100.  See 
38 C.F.R. § 4.85.  Therefore, a compensable evaluation is not 
warranted under Table VII.  Id.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson.

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Similarly, no examiner has indicated that use 
of speech discrimination scores is inappropriate because of 
language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria tat any time since November 1, 1999.  

The Board, in reaching the conclusions, has considered the 
veteran's arguments as set forth in written statements to the 
RO and at his personal hearing.  While a lay witness can 
provide evidence as to the visible symptoms or manifestations 
of a disease or disability, his belief as to the current 
severity of his service-connected disability is not competent 
evidence because only someone qualified by knowledge, 
training, expertise, skill, or education, which the appellant 
has not been shown to possess, may provide evidence regarding 
medical knowledge.  See Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, (1992); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Consequently, 
the Board will give more weight to the medical evidence of 
record as outlined above then the veteran's lay assertions.

Based on the July 2004 argument that the hearing loss causes 
him problems hearing high pitched sounds which interfere, at 
least in a small way, with his day to day functioning) the 
Board considered the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  Notably, while the veteran has described his hearing 
loss as causing problems with hearing his granddaughter, 
alarms, women speaking on the telephone, and hearing if his 
security badge was accepted, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2003).  The current 
evidence of record does not demonstrate that his bilateral 
hearing loss has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
Id.  It is undisputed that his service-connected disability 
has an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss for the period from November 1, 1999, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



